Exhibit 10.2

 

AMENDMENT N° 21

 

TO THE

 

FULL SCALE SYSTEM DEVELOPMENT CONTRACT

 

No. IS-10-021

 

Between

 

Iridium Satellite LLC

 

And

 

THALES ALENIA SPACE FRANCE

 

for the

 

IRIDIUM NEXT SYSTEM

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

 

 

 

PREAMBLE

 

This Amendment N° 21 (the “Amendment”) to the Full Scale System Development
Contract No. IS-10-021 signed on June 1, 2010 between Iridium Satellite LLC and
Thales Alenia Space France for the Iridium Next System, as amended, (the
“Contract”) is entered into on this 9th day of July, 2014 by and between Thales
Alenia Space France, a company organized and existing under the laws of France,
having its registered office at 26 avenue Jean François Champollion 31100
Toulouse – FRANCE (“Contractor”), and Iridium Satellite LLC, a limited liability
company organized under the laws of Delaware, having an office at 1750 Tysons
Boulevard, Suite 1400, McLean, VA 22102 - USA (“Purchaser”).

 

RECITALS

 

WHEREAS, the Parties have agreed to implement the [***] feature into NEXT
Satellite design; and

 

WHEREAS, the Parties have reached agreement on the total price and milestone
payment schedule for implementation of the [***] feature.

 

NOW, THEREFORE, in consideration of the premises and for good and valuable
consideration, the receipt and adequacy of which are hereby expressly
acknowledged, and intending to be legally bound, the Parties hereby agree as
follows:

 

Article 1:    Capitalized terms used but not defined in this Amendment shall
have the meanings ascribed thereto in the Contract or any amendments thereto, as
the case may be.

 

Article 2:   The SOW and SPS shall be revised to reflect Contractor’s technical
and programmatic proposal IRI-000005002, dated June 2, 2014, excluding paragraph
3.2.

 

Article 3:   The Base Contract Price set forth in Article 4.1 of the Contract is
hereby revised to read [***] U.S. Dollars (US$ [***]).

 

Article 4:   The dollar amount for each of Milestone numbers [***] and [***], as
set forth in the Payment Plan of Exhibit D of the Contract, are hereby deleted
and replaced in their entirety with the dollars set forth below:

 

[***]

 

Article 5:   This Amendment may be executed and delivered (including via
facsimile or other electronic means) in one or more counterparts, each of which
shall be deemed to be an original, but all of which shall constitute one and the
same agreement.

 

 

Article 6:  All other provisions of the Contract not expressly referred to in
this Amendment remain in full force and effect.

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Iridium / Thales Alenia Space Confidential & Proprietary

 

1

 

 

IN WITNESS WHEREOF, the Parties have executed this Amendment by their duly
authorized officers as of the date set forth in the Preamble.

 

IRIDIUM SATELLITE LLC   THALES ALENIA SPACE FRANCE       /s/ S. Scott Smith  
/s/ Bertrand Maureau S. Scott Smith   Bertrand Maureau Chief Operating Officer  
Vice President     Telecommunications Business Line

   

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Iridium / Thales Alenia Space Confidential & Proprietary 

 

2

 